                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


S.C., as Parent and Next Friend
of A.J., a Minor,

       Plaintiff,

v.                                                            Case No. 18-2228-DDC-JPO

LANSING UNIFIED SCHOOL
DISTRICT #469, et al.,

       Defendants.


                                MEMORANDUM AND ORDER

       This matter is before the court on plaintiff S.C. and defendant Jacob Baker’s Joint Motion

for Approval of Settlement Agreement Between Minor A.J. and Defendant Baker (Doc. 39). The

court applied Kansas substantive law to evaluate the settlement agreement on minor A.J.’s behalf

and held a hearing on the parties’ Motion on April 16, 2019. See Doc. 49. For reasons explained

below, the court grants the parties’ Joint Motion to approve their settlement agreement on the

minor litigant’s behalf.

I.     Background

       The Complaint (Doc. 1) asserted just one claim against defendant Baker—a claim under

42 U.S.C. § 1983. See Doc. 1 at 10–13. On December 3, 2018, the parties reported that they had

negotiated a settlement and mutual release resolving that claim. Doc. 40 at 1. Their agreement,

which they have attached to their papers in support of their Joint Motion, stipulates that plaintiff

will release “any and all claims that are now or could have been asserted” against defendant

Baker in this suit. Doc. 40-3 at 2. Plaintiff’s release applies to any claims that minor litigant

A.J. may bring, or be able to bring, once she reaches the age of majority. In exchange, defendant
Baker will release “any claim he may have to recover attorney’s fees and costs” from plaintiff.

Id. The parties also have attached to their briefing Affidavits from S.C. and A.J. The Affidavits

assert that S.C. and A.J. understand the settlement agreement and its consequences. See Docs.

40-1, 40-2.

II.    Legal Standard

       As it explained in its April 10, 2019, Order setting the parties’ motion for hearing (Doc.

49), the court predicts that the Tenth Circuit would apply Kansas law when exercising federal

question jurisdiction over a case involving a settlement on a minor’s behalf. See Doc. 49 at 2

(citing Nice v. Centennial Area Sch. Dist., 98 F. Supp. 2d 665, 667–69 (E.D. Pa. 2000) (citing

Reo v. U.S. Postal Serv., 98 F.3d 73 (3d Cir. 1996))). The court thus adopted Kansas’s rule that

a court must conduct a hearing before approving a settlement. Id. (citing Adkins v. TFI Family

Servs., Inc., No. 13-2579-DDC-GLR, 2017 WL 4338269, at *3–4 (D. Kan. Sept. 29, 2017)).

       Kansas law requires courts “to exercise extensive oversight, ensuring that the injured

minor’s claims are not sold short by an agreed settlement merely outlined at a ‘friendly’

hearing.” White v. Allied Mut. Ins. Co., 31 P.3d 328, 330 (Kan. Ct. App. 2001). Courts “‘may

not simply rely on the fact that the minor’s parents have consented to the proposed agreement.

Instead, the court must determine whether the agreement is in the minor’s best interests.’” Id.

(quoting Baugh v. Baugh ex rel. Smith, 973 P.2d 202, 205 (Kan. Ct. App. 1999)). For example,

the Kansas Supreme Court upheld a state trial court’s approval of a settlement on a minor’s

behalf because “it engaged in [a] full examination of [the] facts of [the] accident and [the] extent

of [the] minor’s injuries.” Id. (citing Perry v. Umberger, 65 P.2d 280 (1937)).




                                                 2
III.   Analysis

       In her affidavit supporting the settlement agreement, S.C. asserts that she believes it is in

A.J.’s best interest to “resolve and dismiss with prejudice Count II”—plaintiff’s § 1983 claim—

against Mr. Baker under the terms of the settlement agreement. Doc. 40-1 at 3. S.C. reaffirmed

this belief during the April 16, 2019, hearing on the agreement and added that she believes the

settlement is fair and reasonable. At the hearing, S.C. testified that she had discussed the

settlement agreement with A.J. S.C. also testified that she had explained to A.J. that A.J. cannot

assert any claims that she brought, or could have brought, against defendant Baker once she

reaches the age of majority. S.C. reported that A.J. agreed with the terms of the settlement

agreement. While A.J. has not yet reached majority age, she is old enough to understand this

kind of explanation.

       Though A.J. will receive no monetary or other tangible consideration for releasing her

claims, her counsel explained that plaintiff and A.J. decided not to pursue the § 1983 claim

against defendant Baker because they believed it would prove unsuccessful. Based on this

assessment, plaintiff’s counsel reported, they decided that discovery efforts related to the claim

against defendant Baker would not be worth the risk of an adverse result. Plaintiff’s counsel

asserted that he had explained the settlement agreement to S.C. And, defendant Baker’s counsel

explained that he agreed to release Baker’s claims to recover discovery and briefing costs he

would have incurred had plaintiff chosen to pursue her § 1983 claim against him.

       Based on the efforts made by S.C. and, indirectly, by plaintiff’s counsel to explain the

settlement agreement to A.J., as well as the testimony from S.C. and the parties’ counsel at the

April 16, 2019, hearing, the court concludes that the settlement agreement satisfies Kansas law

governing approval of such agreements. A.J, through S.C., brought a § 1983 claim that she later



                                                 3
concluded it was inadvisable to pursue. To avoid the potential burden of discovery and exposure

to a claim for pay attorneys’ fees, A.J. agreed to the settlement terms after S.C. had explained

them to her. The court finds that the settlement agreement between plaintiff and defendant Baker

is in A.J.’s best interest. The court also concludes that the mutual releases articulated in the

settlement agreement are fair and reasonable, given plaintiff’s evaluation of her § 1983 claim

against defendant Baker.

       The court thus grants the parties’ Joint Motion for Approval of Settlement Agreement

Between Minor A.J. and Defendant Baker (Doc. 39) and approves the agreement the parties have

memorialized in Doc. 40-3.

       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff S.C. and

defendant Jacob Baker’s Joint Motion for Approval of Settlement Agreement Between Minor

A.J. and Defendant Baker (Doc. 39) is granted.

       IT IS SO ORDERED.

       Dated this 22nd day of April, 2019, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                  4
